 


109 HRES 185 IH: Honoring Johnnie Cochran, Jr. for his service to the Nation, and expressing condolences to his family, friends, colleagues, and admirers on his death.
U.S. House of Representatives
2005-04-05
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
IV 
109th CONGRESS 
1st Session 
H. RES. 185 
IN THE HOUSE OF REPRESENTATIVES 
 
April 5, 2005 
Ms. Waters (for herself, Mr. Meeks of New York, Ms. Kilpatrick of Michigan, Ms. Jackson-Lee of Texas, Mr. Towns, Mr. Honda, Ms. Corrine Brown of Florida, Ms. Carson, Mr. Owens, Mr. Jackson of Illinois, Ms. Watson, Mr. Payne, Mr. Thompson of Mississippi, Mr. Scott of Virginia, Mr. Cummings, Mr. Bishop of Georgia, Ms. Norton, Mr. Fattah, Mr. Clay, Ms. Lee, Ms. Eddie Bernice Johnson of Texas, Mr. Butterfield, Mr. Hastings of Florida, Mrs. Jones of Ohio, Mr. Watt, Mr. Rush, Mr. Clyburn, Mr. Wynn, Mr. Scott of Georgia, Mr. Conyers, Mr. Lewis of Georgia, Mr. Rangel, Ms. Millender-McDonald, Mr. Cleaver, Ms. McKinney, and Mr. Davis of Illinois) submitted the following resolution; which was referred to the Committee on Government Reform 
 
RESOLUTION 
Honoring Johnnie Cochran, Jr. for his service to the Nation, and expressing condolences to his family, friends, colleagues, and admirers on his death. 
 
Whereas Johnnie Cochran, Jr., was born Oct. 2, 1937, in Shreveport, Louisiana, the great-grandson of slaves, the grandson of a sharecropper and the son of an insurance salesman; 
Whereas Johnnie Cochran, Jr., came to Los Angeles, California, with his family in 1949, and became one of two dozen black students integrated into Los Angeles High School in the 1950s; 
Whereas, until his death from a brain tumor on March 29, 2005, Johnnie Cochran, Jr., was an extraordinary human being and a trial lawyer of exceptional ability; 
Whereas Johnnie Cochran, Jr., earned an undergraduate degree from the University of California at Los Angeles in 1959 and a law degree from Loyola Marymount University in Los Angeles in 1962; 
Whereas Johnnie Cochran, Jr., began his legal career in 1963, spending two years practicing law in the Los Angeles City Attorney's office; 
Whereas, for five years from 1978 to 1983, Johnnie Cochran, Jr., again worked as a prosecutor, serving as an Assistant District Attorney in the Los Angeles County Attorney’s Office; 
Whereas, upon leaving the Los Angeles City Attorney’s office, Johnnie Cochran, Jr., started his own law firm where, for a period spanning a total of over 35 years, he brought his tremendous analytical and oratorical skills to both criminal defense work and civil cases, including civil rights, contracts, environmental justice, and personal injury cases, on behalf of all kinds of clients, from the famous and powerful to the unknown and the voiceless; 
Whereas Johnnie Cochran, Jr., dedicated his life and his legal career, often on a pro bono basis, to advancing the cause of equal access to justice for all persons regardless of their station in life, to overcoming unfairness and police brutality in the criminal justice system, and to ensuring equal opportunities in all walks of life for persons of color; 
Whereas, with all of his many achievements, Johnnie Cochran, Jr., called “. . . the happiest day of my life practicing law . . .”, the day in 1997 when his tireless, tenacious efforts helped to secure the release of his client, Elmer “Geronimo” Pratt, who spent 27 years in prison for a crime that he didn’t commit; 
Whereas, through a lifetime of dedicated service, personal integrity, and professional excellence, Johnnie Cochran, Jr., set an example and became a role model for many aspiring African-American professionals and other professionals throughout America; 
Whereas Johnnie Cochran, Jr.’s tremendous successes as a trial lawyer practicing on a world stage caused many people to view the abilities of minority professionals more positively; 
Whereas Johnnie Cochran Jr.’s pioneering work as a lawyer helped to open the door to many more “first-chair” opportunities for minority lawyers and other professionals; 
Whereas Johnnie Cochran, Jr., was a widely-known and admired person whose fame caused him to be mentioned, and also often parodied, in many television shows and movies; and 
Whereas Johnnie Cochran, Jr., also was a best-selling author, a successful television host and legal commentator, a highly sought-after public speaker, and a philanthropist whose generosity helped fund a University of California at Los Angeles scholarship, a low-income housing complex, and a New Jersey legal academy, among many other charitable endeavors: Now, therefore, be it 
 
That the House of Representatives— 
(1)honors Johnnie Cochran, Jr., for his service to the Nation, his pioneering work as a lawyer, author, TV commentator, and philanthropist, and his personal integrity and professional excellence; and 
(2)expresses its deepest condolences to his family, friends, colleagues, and admirers. 
 
